Citation Nr: 0416056	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed hepatitis 
C.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from April 1977 to April 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the RO.  

As set forth hereinbelow, the issues on appeal are being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



REMAND

The service medical records reflect the presence of a tattoo, 
a possible history of drug abuse, a history of chronic 
hepatitis, and complaints of tinnitus.  The record, however, 
does not contain pertinent VA medical examinations and 
opinions regarding the etiologies thereof.  

Before the Board adjudicates these claims, therefore, the RO 
must schedule a VA audiologic examination to determine 
whether the veteran suffers from tinnitus.  If so, the 
examiner should be asked to provide an opinion regarding the 
etiology thereof.  

The RO must also schedule a VA medical examination in order 
to determine whether the veteran suffers from hepatitis C.  

If so, the examiner must provide an opinion regarding the 
etiology thereof after obtaining a detailed medical history 
to hepatitis C risk factors.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the Veterans Claims Assistance Act of 
2000 (VCAA).  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); See Quartuccio, supra.  

2.  The RO should schedule a VA 
audiologic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner is asked to determine whether 
the veteran suffers from tinnitus.  If 
so, the examiner must provide an opinion 
regarding etiology.  A rationale for all 
opinions and conclusions must be 
provided. 

3.  The RO should schedule a VA medical 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  After 
obtaining a detailed medical history to 
include a review of hepatitis C risk 
factors, the examiner is asked to 
determine whether the veteran suffers 
from hepatitis C.  If so, the examiner is 
asked to provide an opinion regarding the 
etiology thereof.  A rationale for all 
opinions and conclusions must be 
provided.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
medical examinations and opinions are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



